DETAILED ACTION
The following is a Notice of Allowability upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach operating the first hybrid controller to generate the first hybrid controller output comprises: determining a first difference between the first performance metric and the first constraint; applying the determined first difference to the first dynamic system to generate a first dynamic system output; and applying the generated first dynamic system output to the first learned system model to generate the first hybrid controller output; controlling the system, during a second period of time, according to the generated first hybrid controller output; operating a second hybrid controller, based on the first performance metric and the second performance metric, to generate an updated constraint value; updating the first constraint according to the updated constraint value; subsequent to updating the first constraint, operating the first hybrid controller, based on the second performance metric, to generate a second hybrid controller output; and controlling the system, during a fourth period of time, according to the generated second hybrid controller output.
As per claim 15, the prior art of record taken alone or in combination fails to teach operating a first hybrid controller, based on the first performance metric, to generate a first hybrid controller output, wherein the first hybrid controller comprises a first constraint, a first dynamic system, a first learned system model, and a first learned system update module, wherein the first learned system update module is configured to update the first learned system model based on at least one output detected from the system, wherein the first learned system update module is configured to update the first learned system model according to at least one of a timing or a rate corresponding to a first learning parameter, wherein the first dynamic system has a first dynamic parameter that corresponds to an overall responsiveness of the first dynamic system, wherein operating the first hybrid controller to generate the first hybrid controller output comprises: determining a first difference between the first performance metric and the first constraint; applying the determined first difference to the first dynamic system to generate a first dynamic system output; and applying the generated first dynamic output to the first learned system model to generate the first controller output; controlling the system, during a second period of time, according to the generated first hybrid controller output; operating a second hybrid controller, based on the first performance metric and the second performance metric, to generate a first hybrid controller update, wherein the first hybrid controller update includes at least one of an updated first constraint value, an updated first dynamic parameter, or an updated first learning parameter; updating the first hybrid controller according to the first hybrid controller update; operating the updated first hybrid controller, based on the second performance metric, to generate a second hybrid controller output; and controlling the system, during a fourth period of time, according to the generated second hybrid controller output.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371(c).

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 22 June and 10 June 2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to dynamic controller utilizing hybrid models:
		USPN 11,199,821 B2 to Sayyarrodsari et al.
		USPN 11,119,455 B2 to Sayyarrodsari et al.
		USPN 10,766,489 B2 to Tuncali et al.
		USPN 10,528,038 B2 to Sayyarrodsari et al.
		USPN 10,528,020 B2 to Drees
		USPN 8,577,481 B2 to Boe et al.
		USPN 8,036,763 B2 to Boe et al.
		USPN 7,496,414 B2 to Boe et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        29 April 2022